Citation Nr: 1300953	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-11 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel










INTRODUCTION

The Veteran served on active duty from July 1971 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board notes that the Veteran has submitted additional evidence to the Board that was not considered by agency of original jurisdiction (AOJ) in the most recent, April 2009 Supplemental Statement of the Case (SSOC).  Under 38 C.F.R. § 20.1304(c) (2012), any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant.  In a December 2012 letter, the Veteran waived his right to have this case remanded for AOJ review of the additional evidence received.  Accordingly, the Board may proceed with appellate review.  See id.

In statements dated in June 2012 and September 2012, the Veteran wrote that he "would like to know what the disposition is of [his] depression claim."  He had submitted a petition to reopen his service connection claim for depression in March 2009.  Although a December 2009 rating decision adjudicated a claim for adjustment disorder, it did not specifically address the Veteran's claim for depression.  Accordingly, as this petition to reopen has not yet been addressed by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 

The claim of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office. 





FINDING OF FACT

The Veteran's sleep apnea did not manifest during active military service and is not otherwise related to a disease, injury, or event during service. 


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a December 2006 letter informed the Veteran of the elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The Board notes that only the first page of this letter is in the claims file.  However, there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994); see also Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (applying the presumption of administrative regularity to notice of scheduled VA examinations and indicating that the presumption applied irrespective of whether it was VA's practice to include a copy of the notice letter in the claims file).  The Veteran has not stated and there is no other indication that he did not receive full VCAA notice.  Moreover, the first page of the December 2006 VCAA notice letter appears to be accompanied by a December 2006 VCAA notice response submitted by the Veteran, which was provided on page eight of the letter.  The typical VCAA notice letter is about eight pages long.  Furthermore, in a December 2006 letter which apparently accompanied the Veteran's VCAA notice response, he stated that he was submitting a VCAA notice response with regard to his "new additional claims."  The only additional claims at the time included the Veteran's claim for sleep apnea, as well as several other claims addressed in the December 2006 letter.  Thus, based on the proximity of the dates of the Veteran's December 2006 VCAA notice response, and the December 2006 letter, as well as the Veteran's statements, the Board presumes that he received all notice required under the VCAA.  See id.  Even if the Veteran was not notified with regard to the degree of disability and the effective date, because the Board has concluded that the preponderance of the evidence weighs against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the duty to notify has been satisfied.  See Dingess/Hartman, 19 Vet. App. at 484; 38 C.F.R. § 3.159.

The Veteran has also suggested in his February 2008 notice of disagreement (NOD) that his sleep apnea was secondary to depression (a "residual of Major Depression" [sic]).  In support of this theory, he submitted articles discussing an association between sleep apnea and certain psychiatric symptoms, including depression.  However, service connection has not been established for depression or any other psychiatric disorder.  Indeed, service connection was denied for an acquired psychiatric disorder in an March 2009 opinion of the Board, and an unappealed December 2009 rating decision denied service connection for an adjustment disorder.  Moreover, the Veteran does not have any disabilities for which service connection has been established.  Thus, the Board finds that to the extent notice might have been warranted as to the requirements for establishing service connection on a secondary basis, lack of such notice did not prejudice the Veteran's claim, as secondary service connection cannot be granted as a matter of law.  See 38 C.F.R. § 3.310 (2012); Mayfield, 19 Vet. App. at 121 (holding that with regard to VCAA notice deficiencies, lack of prejudicial harm is shown when a benefit could not have been awarded as a matter of law).  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, as well as his Social Security Administration (SSA) records.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, a VA examination has not been provided with regard to the Veteran's claim for sleep apnea.  As will be discussed in more detail below, the Board finds that there is no credible or competent evidence that his sleep apnea manifested during active service or until around 2006.  The Board also does not find it credible that the Veteran snored during service, as explained below.  Even assuming for the sake of argument that he did snore, there is no competent evidence indicating that sleep apnea diagnosed several decades after the Veteran's separation from service may be related to such snoring.  Moreover, there is no other competent evidence indicating that his sleep apnea may be related to an in-service disease, injury, or event, to include the Veteran's apparent difficulties adjusting to military service, as documented in his service personnel records.  Accordingly, the second and third McLendon elements are not met.  Consequently, a VA examination is not warranted.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield, 19 Vet. App. at 115. 


II. Analysis

The Veteran claims entitlement to service connection for sleep apnea.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran argues that his sleep apnea was caused or aggravated by a personal assault during active service, which resulted in emotional stress leading to sleep apnea.  Similarly, he contends that the difficulties he had adjusting to service, as documented in his service personnel records, were associated with sleep apnea.  He also argues that he snored during service and was harassed by other service members for his snoring, but that sleep apnea was not identified as a diagnosable disorder until years later.  Finally, he has argued that his heavy build during service indicates that his sleep apnea was incurred in or aggravated by active service due to a correlation between weight and sleep apnea.  The Board has carefully considered each of these arguments and finds that service connection is not warranted, as explained below.

The Veteran's service treatment records do not show diagnoses, treatment, or complaints for sleep apnea, snoring, or any other sleep or respiratory difficulties.  In his August 1971 report of medical history, which the Veteran filled out at separation, he denied a history of frequent trouble sleeping.  The earliest mention of his sleep apnea is an October 2006 VA treatment record reflecting a diagnosis of severe obstructive sleep apnea and severe periodic limb movement following a sleep study.  An October 2006 private sleep study report confirmed these diagnoses.  This record reflects that the Veteran's wife had noted the Veteran's sleep apnea symptoms, and that he experienced daytime somnolence and fatigue.  There is no mention of an earlier history of sleep apnea symptoms in this record. 

The Veteran argues that he did in fact snore during service, and described harassment by other service members due to his snoring in a December 2008 statement.  He contends that his sleep apnea was not diagnosed or documented at the time because sleep apnea was not generally recognized as a diagnosable disorder until after he separated from active service.  In support of this argument, he submitted articles reflecting that the CPAP machine, a device used to alleviate sleep apnea symptoms during sleep, was not invented until 1981, and that sleep apnea did not come to "greater public awareness" until the mid to late 1970's. 

The Veteran also submitted a December 2008 statement by his wife asserting that she had been married to the Veteran for over twenty-nine years and that the Veteran had always experienced snoring problems.  She stated that many times she had to wake him up as he had stopped breathing.  

The Veteran is competent to provide a history of snoring and of being harassed by other service members due to snoring.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  The competency of evidence differs, however, from the weight and credibility assigned to the evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Unfortunately, the Board does not find the Veteran's statement that he snored in service to be credible.  Specifically, the Veteran's statement is inconsistent with the August 1971 report of medical history, in which he denied a history of trouble sleeping or respiratory difficulties, and inconsistent with the fact that he did not seek treatment for sleep apnea until October 2006, or about thirty-five years after he separated from service, at which time he made no mention of an earlier history of snoring.  Further, there is no mention of sleep apnea or snoring in the service treatment records or the post-service treatment records until 2006.  While the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  The Veteran's own bias in supporting a claim for benefits also weighs against the credibility of his statements in light of the above factors.  See Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . ."); Cartright, 2 Vet. App. at 25 (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors).  In sum, the inconsistencies between the Veteran's statements and more probative evidence of record in the form of his service treatment records and post-service treatment records, in conjunction with the lack of any documentation of sleep apnea or snoring in the medical records until 2006, and the Veteran's own personal interest in supporting a claim for benefits, leads the Board to find his statements not credible.  See id.; see also Caluza v. Brown, 7 Vet. App. at 511. 

With regard to the December 2008 statement of the Veteran's spouse, the Board likewise finds that it does not constitute credible evidence that the Veteran snored during service.  The Veteran's spouse stated that they had been married for over twenty-nine years at the time, suggesting that they had married in the late 1970's.  The Veteran separated from active service in 1971 and neither the Veteran nor his spouse has stated that she knew him then or had observed his sleep apnea or snoring at the time.  Thus, the statement of the Veteran's spouse does not constitute probative evidence that snoring or sleep apnea manifested during service. 

Even assuming for the sake of argument that the Veteran snored during active service, there is no competent evidence indicating that his sleep apnea, which was not diagnosed until October 2006 or about thirty-five years after his separation from service, would be related to his snoring at the time.  See Holbrook  v. Brown, 8 Vet. App. 91, 92 (1995) (holding that the Board has the fundamental authority to decide cases in the alternative).  Under See 38 C.F.R. § 3.102, in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility."  Mere speculation that snoring during service was related to the development of sleep apnea several decades later does not place such a relationship within the range of probability to trigger the benefit-of-the-doubt rule.  

The Veteran has not submitted any competent evidence suggesting that snoring in itself, without any other symptoms, is necessarily a symptom of sleep apnea or related to the later development of sleep apnea.  His own opinion on this issue is not competent, as such a relationship is a medical determination too complex to be made based on lay observation alone, especially given the gap of over thirty years that elapsed between his alleged snoring in service and the initial diagnosis of sleep apnea.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno, 6 Vet. App. at 469 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's statements asserting a relationship between his alleged snoring during service and his later-diagnosed sleep apnea are not competent and therefore lack probative value.  

The very long period of time of several decades that elapsed between the Veteran's separation from service in August 1971 and the initial diagnosis of sleep apnea in October 2006 weighs against a relationship to his snoring in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  There is no evidence indicating that the Veteran had respiratory problems during service, or that he was exposed to any pollutants or environmental factors which might have caused or aggravated respiratory problems related to sleep apnea.  Moreover, the very short period of time that the Veteran served, one-and-a-half months, and the lack of credible evidence of sleep apnea until 2006, weighs against a finding of chronicity in service or continuity of symptomatology thereafter to support service connection.  See 38 C.F.R. § 3.303.  Thus, the Veteran's statements asserting a relationship between his sleep apnea and alleged snoring during service, which are not competent and thus lack probative value, are outweighed by the absence of any mention of sleep apnea or of sleep or respiratory problems during service, and the fact that sleep apnea was not diagnosed until October 2006.  

In short, the competence evidence weighs against a relationship between the Veteran's sleep apnea and his alleged snoring during active service.  Thus, service connection cannot be established based on this theory.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  

The Veteran also argues that his sleep apnea is associated with stress he experienced following an in-service personal assault.  To the extent the Veteran argues that service connection for sleep apnea should be awarded on a secondary basis as caused or aggravated by a service-connected psychiatric disorder stemming from the alleged assault, the Board finds that service connection on this basis cannot be granted as a matter of law.  Under 38 C.F.R. § 3.310(a), service connection on a secondary basis can only be granted for a disability which is proximately due to, or the result of, a service connected disease or injury.  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, service connection has not been established for any psychiatric disorders.  The Board denied service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), in a March 2009 opinion.  Service connection for an adjustment disorder with low stress tolerance was also denied in a December 2009 rating decision.  Indeed, the Veteran does not have any disabilities for which service connection has been established.  In order for service connection for sleep apnea to be established on a secondary basis due to a psychiatric disorder, to include as a result of the alleged in-service assault, service connection must have been established for the underlying psychiatric disorder.  See id.  Therefore, service connection for sleep apnea on a secondary basis cannot be awarded as a matter of law.  See 38 C.F.R. § 3.310.  

The Board further finds that whether or not a personal assault occurred during service is not relevant to the determination of whether his sleep apnea is related to service, as the Veteran's contention is that psychological distress caused by the alleged assault in turn caused or aggravated his sleep apnea.  He does not argue that the personal assault itself caused the sleep apnea, such as through physical damage.  There is simply no competent evidence of record supporting a relationship between the Veteran's psychological distress or other psychiatric symptoms during service and the later development of sleep apnea.  His mere assertion of such a relationship does not constitute competent evidence supporting his claim as he does not have the appropriate medical background or expertise to make this determination, which is a medically complex issue not amenable to lay observation.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus, the Veteran's lay statements lack probative value.   See King v. Shinseki (Fed. Cir. 2012) (upholding the Board's finding that the claimant's statements lacked probative value as they did not demonstrate competence); see also Layno, 6 Vet. App. at 469 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

The Veteran submitted articles stating that certain psychiatric symptoms can be indicative of sleep apnea, which will be discussed in more detail in the following paragraph.  However, these articles do not suggest that such symptoms actually cause or aggravate sleep apnea.  In fact, they state the contrary.  Thus, they are not probative on the issue of whether psychological symptoms resulting from an alleged personal assault in service caused or aggravated the Veteran's sleep apnea.  Accordingly, the Veteran's alleged personal assault during service, or any psychological distress he experienced during service, does not support a finding that his sleep apnea was incurred in or aggravated by active service.  See id.

The Board has considered the articles submitted by the Veteran with regard to an association between depression and other psychiatric symptoms and sleep apnea.  One article states that sleep apnea "can cause symptoms of apparent depression."  Another article states that symptoms of sleep apnea include "forgetfulness, mood or behavior changes, anxiety, and depression."  The Veteran argues that his adjustment difficulties during active service, including forgetfulness during marching and training exercises and his "mood disorders" were linked to, or were symptoms of, sleep apnea.  The service personnel records show that he was disciplined for poor conduct, including being absent without leave.  Notes from a counseling interview state that the Veteran had a "very depressed feeling [sic] and possibly [was] extremely upset as a result of poor family relations."  It was recommended that the Veteran be administratively separated.  He was found "not [to] have any psychiatric disease or condition which would warrant separation from the service," but it was felt that his "present problem" "might develop into a major psychiatric illness" if he continued in training.  He was discharged with an "emotionally unstable personality manifested by drug dependency, flashbacks, acting out, violent behavior, low stress tolerance and a history of poor adjustment."  

The fact that forgetfulness, depression, and mood or behavior changes may be symptoms of sleep apnea does not show that the Veteran's psychiatric symptoms or adjustment difficulties during service were in fact associated with sleep apnea.  Evidence which is merely speculative does not support a claim.  See 38 C.F.R. § 3.102 (providing that in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility"); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (speculative evidence does not support a claim); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  The articles submitted by the Veteran are not specific to the facts of his case, are unaccompanied by an opinion by a medical professional applying them to such facts, and do not provide sufficient information in and of themselves to indicate that the Veteran's sleep apnea may be related to service merely because he experienced psychiatric symptoms during that time.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article or treatise evidence, standing alone provides little support for a claim unless it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay medical opinion.).  The speculative nature and lack of specificity of these articles, as well as the fact that the Veteran's sleep apnea was not diagnosed until decades after his separation from service, outweigh what little probative value they may carry.  Further weighing against these articles is the fact that the Veteran's psychiatric symptoms and adjustment difficulties during service have been attributed to a pre-existing psychiatric or personality disorder, as discussed in the following paragraph, rather than to sleep apnea.   

As discussed in detail in the Board's March 2009 opinion, the Veteran's mental health issues pre-dated service, as reflected in the service personnel records and the findings of a VA examiner, among other evidence.  Thus, the Board found in that opinion based on a VA examination report and other probative evidence that the clear and unmistakable evidence showed that the Veteran's psychiatric symptoms existed prior to active service and were not aggravated by his service.  See 38 U.S.C.A. § 1111 (West 2002); ); 38 C.F.R. § 3.304(b) (2012); see also 
Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004.  It therefore follows that symptoms of forgetfulness, depression, a mood disorder, or similar symptoms were not associated with sleep apnea but rather with a pre-existing psychiatric and/or personality disorder.  Assuming for the sake of argument that such symptoms could also be indicative of sleep apnea, because the Board found in its March 2009 opinion that the Veteran's mental health issues pre-existed and were not aggravated by active service, service connection for sleep apnea based on this theory would still be precluded as a matter of law.  See id.

Finally, the Veteran argues that his heavy build recorded in the May 1971 enlistment examination supports a relationship to service, as sleep apnea has been associated with being of a heavier size.  However, the fact that the Veteran had a heavy build during active service does not show that his sleep apnea in fact manifested during that time.  Moreover, the Veteran's heavy build pre-existed active service, as it was noted at entry.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002).  The presumption of soundness therefore does not apply.  See id.  There is no evidence showing that the Veteran's build increased during the very short period of time he served.  Thus, service connection is precluded for sleep apnea on the basis that it is associated with a heavy build noted at entry into active service.  See id.; see also 38 U.S.C.A. § 1110.  

The Veteran also submitted several Board decisions granting service connection for sleep apnea.  However, these decisions pertain to other claims and are not probative on the issue of whether his sleep apnea was incurred in or aggravated by active service based on the facts specific to his case.  Therefore, they are not assigned any weight. 

In conclusion, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for sleep apnea must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for sleep apnea is denied. 


REMAND

The claims file includes a May 2009 letter from the Veteran contesting the denial of his service connection claim for hypertension in an April 2009 rating decision.  This letter constitutes a valid notice of disagreement (NOD) in response to that decision.  See 38 C.F.R. § 20.200 (2012) (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing); see also 38 C.F.R. §§ 20.201 (2012) (providing, in pertinent part, that a NOD is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative action by the AOJ and a desire for appellate review). 

The RO has not issued a Statement of the Case (SOC) addressing this claim.  See 38 C.F.R. §§ 19.29, 20.200 (2012).  Accordingly, the claim must be remanded so that the RO may provide the Veteran with a SOC addressing his service connection claim for hypertension.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  However, this claim will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC addressing the service connection claim for hypertension.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


